Citation Nr: 0406955	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-13 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a compensable evaluation for an anxiety 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  The veteran, who had active service from June 1943 
to March 1953 and from October 1955 to March 1957, appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's anxiety disorder is not shown to be 
productive of occupational and social impairment or symptoms 
controlled by continuous medication.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for an anxiety 
disorder have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.130, 
Diagnostic Code 9400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).
First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case issued in 
conjunction with the veteran's appeal have notified him of 
the evidence considered, the pertinent laws and regulations, 
including the schedular criteria, and the reasons why his 
claim was denied.  In addition, a letter dated April 2002 
specifically informed the veteran of his rights and 
obligations under the VCAA, including the division of 
responsibilities in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, and he has been afforded a 
VA examination in connection with his claim.  The veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  
Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the record 
is complete regarding the claim for an increased evaluation 
for an anxiety disorder and that matter is ready for 
appellate review.  
  
Background and Evidence

A September 1957 rating decision granted service connection 
for an anxiety reaction and assigned a noncompensable 
disability evaluation effective from March 16, 1957.  That 
determination was based on a review of the veteran's service 
medical records as well as on the findings of a July 1957 VA 
examination.  A June 2002 rating decision continued the 
veteran's noncompensable evaluation, which has remained in 
effect until the present time.  

The veteran was afforded a VA examination in May 2002 for the 
purpose of evaluating his anxiety disorder.  The veteran 
reported having nervousness and shakiness when he ate as well 
as difficulty sleeping.  He had experienced problems with 
insomnia for approximately 20 years, which had caused some 
distress.  He denied having any obsessions that kept him 
awake and stated that he sometimes took Xanax to help him 
fall asleep.  He also indicated that he had gotten along well 
with others and that he belonged to a Mason's lodge in order 
to meet other people.  The veteran had been married for over 
53 years, and he described the relationship as a good 
marriage.  The veteran also related that he worked as a 
painting contractor since his separation from service and 
that he could almost always find a job.  

At the time of the examination, the veteran reported that he 
continued to do some painting work.  The examiner reported 
that the veteran presented as a well-nourished man and 
demonstrated good grooming and hygiene.  His speech was 
clear, and he had a good ability to express himself.  His 
affect was calm, and his overall mood seemed to be within 
normal limits.   His orientation was appropriate, and his 
thinking was spontaneous, logical, productive, and well 
organized.  He denied problems with preoccupation or suicidal 
ideation.  His relationships with others seemed good with a 
medium amount of contact and a preference for being with 
others rather than being alone.  His self-esteem was intact.  
His reasoning skills indicated the capacity for abstract 
thinking with an estimated intellectual functioning level in 
the average range.  Although he reported becoming nervous and 
having a motor tremor when he ate, the veteran denied having 
any anxiety, nervousness, worries, tension, or panic.  He 
also denied feelings of sadness, depression, low self-esteem, 
appetite disturbance, anger, or hypervigilance.  His judgment 
and mood control were normal.  The veteran reportedly had had 
chronic difficulty falling asleep nightly, which the examiner 
considered to be a mild problem.  The examiner further 
commented that the veteran had had good social relationships, 
marital functioning, occupational achievement, and range of 
activities.  The Axis I diagnosis was primary insomnia and a 
GAF scale score of 65 was rendered.  The examiner indicated 
that the veteran might be in need of continued medication to 
help his sleeping difficulties.  

In his June 2002 Notice of Disagreement, the veteran related 
that at the time of his discharge he had been given a 
severance and also told that he was entitled to a 10 percent 
permanent disability, which he never received.  He argued 
that he should get the 10 percent disability compensation 
that he was given by the Navy.  He also stated that it was 
fortunate that he was always able to get work.  He reiterated 
these contentions in an August 2002 statement.

In a statement dated October 2002, the veteran's 
representative noted that the June 2002 rating decision was 
based upon the absence of a prescribed medication for an 
anxiety disorder and argued that the veteran has provided 
evidence that he was indeed taking Xanax.  He also related 
that this medication is indicated for management of anxiety 
disorder.  Finally, the veteran's representative has argued 
that although an anxiety disorder was not diagnosed on VA 
examination, the veteran's anxiety and insomnia should be 
considered as intertwined and not mutually exclusive 
disorders.  As such, he argues that a compensable evaluation 
is in order in this case.


Law and Analysis
The veteran contends that the current evaluation assigned for 
his anxiety disorder does not accurately reflect the severity 
of that disability.  More specifically, he maintains that the 
symptomatology associated with the disability warrants a 
compensable evaluation.
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  
The veteran's disability is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9400.  Under that Diagnostic Code, a 
noncompensable evaluation, the currently assigned evaluation, 
is for assignment when the mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent evaluation is 
warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 evaluation is for assignment 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).
When the evidence in this case is considered under the laws 
and regulations set forth above, the Board is of the opinion 
that the veteran has not established entitlement to a 
compensable evaluation.  The evidence does not show the 
veteran to have occupational and social impairment, nor has 
the veteran even contended otherwise.  In this regard, the 
veteran told the May 2002 VA examiner that he had almost 
always been able to find a job as a painting contractor, 
which the veteran reiterated in his June 2002 Notice of 
Disagreement.  He also indicated that he continued to do some 
painting work, and the VA examiner noted that he had had good 
occupational achievement.   In regards to his social 
functioning, the veteran told the VA examiner that he has 
gotten along well with others and that he enjoyed meeting 
people, as was evidenced by his membership at a Mason's 
lodge.  He had also maintained a good marriage for over 53 
years.  The examiner even commented that the veteran had had 
good social relationships, marital functioning, and range of 
activities.  Therefore, the Board finds that the veteran's 
anxiety disorder is not productive of occupational or social 
impairment.
In addition to the lack of evidence establishing occupational 
or social impairment, the evidence of record does not 
indicate that the veteran's symptoms are controlled by 
continuous medication.  The veteran has never sought 
treatment for his anxiety disorder, and he only told the VA 
examiner that he occasionally took Xanax to help him fall 
asleep.  Although the examiner commented that the veteran may 
be in need of continuous medication for his sleeping 
difficulties, the evidence of record does not indicate that 
the veteran has ever actually used continuous medication for 
his symptoms related to anxiety.  In fact, the VA examiner 
did not diagnose the veteran as having an anxiety disorder.  
Instead, he diagnosed the veteran with insomnia, which he 
considered to be only a mild problem.  Thus, the Board finds 
that the veteran's anxiety disorder is not productive of 
symptoms controlled by continuous medication.  

Further, the Board acknowledges that representative's 
contention in this case that the veteran's anxiety and mild 
insomnia are interrelated and thus, the absence of a 
diagnosis of anxiety on recent examination should not be 
dispositive in this case.  However, the Board must emphasize 
that to the extent that there are mild or transient symptoms 
associated with the veteran's service-connected anxiety 
disorder, such mild or transient symptoms must not only be 
present, but such symptoms must also decrease work efficiency 
and ability to perform occupational tasks during periods of 
significant stress resulting in occupational and social 
impairment.  Such interference with occupational and social 
functioning simply is not shown by the record.  Therefore, 
the Board is of the opinion that a compensable evaluation for 
the veteran's anxiety disorder is not warranted.
The Board also acknowledges the veteran's contention that he 
was told at the time of his discharge that he would receive a 
10 percent disability evaluation.  Although the Physical 
Evaluation Board (PEB) report indicated that the veteran's 
anxiety reaction was considered 10 percent disabling, such a 
report is not binding on VA.  The Navy issued the PEB report, 
and VA need only consider such a report in conjunction with 
the other evidence of record.  In addition, the Board notes 
that it is the present level of the disability that is of 
primary concern in this case.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this case, 
however, there has been no showing that the 
veteran's anxiety disorder has caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the 
requirements for an extra schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (b) (1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  



ORDER

Entitlement to a compensable evaluation for an anxiety 
disorder is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



